—Determination of respondent Housing Authority, dated November 1, 1999, dismissing petitioner from his position as a caretaker, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Barbara Kapnick, J.], entered June 28, 2000), dismissed, without costs.
Substantial evidence supported respondent’s determination that petitioner engaged in various forms of serious misconduct, including violent behavior. There is no basis upon which to disturb respondent’s determinations concerning credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness (see, Matter of Kelly v Safir, 96 NY2d 32).
We have considered and rejected petitioner’s remaining contentions. Concur — Nardelli, J. P., Williams, Mazzarelli, Lerner and Friedman, JJ.